ACCEPTED
                                                                                                08-21-00063-CV
                                                                                    EIGHTH COURT OF APPEALS
                             08-21-00063-CV                                                    EL PASO, TEXAS
                                                                                              4/27/2021 7:44 PM
                                                                                         ELIZABETH G. FLORES
                                                                                                         CLERK


                      EDUARDO N. LERMA, SR.
                 ATTORNEY & COUNSELOR AT LAW
                                                                               FILED IN
                                                                        8th COURT OF APPEALS
                                                                            EL PASO, TEXAS
April 27, 2021
                                                                        4/27/2021 7:44:44 PM
                                                                        ELIZABETH G. FLORES
                                                                                Clerk
Court of Appeal — Eighth District of Texas
Attention: Maria Alqueza, Deputy Clerk
El Paso County Courthouse
500 E. San Antonio Street, Suite 1203
El Paso, Texas 79901-2408


RE:       Court of Appeals Number: 08-21-00063-CV
          Trial Court Case Number: 19-11-23264-CVR

Style:    Cesario Urias, Cesario V. Urias, Joel Urias and Sonia Urias
          v.
          Owl Springs North, LLC, Owl Springs Holdings, LLC, and Barbara Prewit

Ref:      Response to Court’s Notice of Appeal not timely perfected


To the Honorable Justices of this Court:

       In response to the issue of an untimely Notice of Appeal, my response is as
follows:

1.     My office strictly follows the Civil Appeals instructions of TRAP 26.1(a). My office
followed the Rule word by word and applied this rule in this appeal.

2.     On January 19, 2021 the Order Granting Plaintiff’s Motion for Summary Judgment
was signed and entered on January 21, 2021.

3.      On February 16, 2021 Defendants/Appellants filed Defendants’ Motion for Plea to
the Jurisdiction, Lack of Subject Matter Jurisdiction Challenge, Motion to Dismiss for Lack of
Jurisdiction, and Motion for New Trial.

4.     On March 26, 2021 the Court heard Defendants’ Motion for Plea to the Jurisdiction,
Lack of Subject Matter Jurisdiction Challenge, Motion to Dismiss for Lack of Jurisdiction, and
Motion for New Trial.

5.      After the hearing, the Court denied Defendants Motion for Plea to the Jurisdiction and
ruled that the Court was taking the remaining issues under advisement and that the Court would
issue its ruling in written form.
6.      Defendants waited and then waited and, although it ruled that the Court would make a
written ruling, the Court failed to do so.

7.       Defendants waited patiently until Sunday, April 18, 2021 to file their Notice of Appeal,
still hoping the Court would issue its written ruling as promised.

8.    Had the trial court overruled Defendants’ motions on March 26, 2021, Defendants
would have immediately filed their Notice of Appeal on the March 26, 2021 date.

9.     Then, on April 18, 2021, on the 89th day, Defendants timely filed their Notice of
Appeal and accepted by the Reeves County District Clerk’s Office on the same date. Exhibit
“A”.

10.    On April 19, 2021 Defendants Notice of Appeal was due — 90 days (April 19, 2021)
from January 19, 2021 —the Court’s entry of the Order Granting Plaintiff’s Motion for
Summary Judgment.

11.    On April 22, 2021, Defendants were notified by the Eighth Court of Appeals that their
Notice of Appeal was untimely.

12.    On April 25, 2021 Defendants perfected their appeal by paying the filing fee of $205.00.

13.    Defendants will be filing their Docketing Statement before the 10-day due date.

Thank you for your attention to this matter. I remain

Very truly yours,


Eduardo Nicanor Lerma, Sr.

Enclosures: Exhibit “A”
                               CERTIFICATE OF SERVICE

        I certify that on April 27, 2021, a true and correct copy of Defendants’ Response to
Court’s Notice of Appeal not timely perfected was served, electronically through the electronic
filing manager.
1.   Hon. Mike Swanson, 143rd District Court, reevesco143rd@hotmail.com
2. Pat Tarin, Reeves County District Clerk, crtadm143@co.ward.tx.us,
reevesco143rd@hotmail.com, fax 1-432-445-7455.

3.   Edmund W. Robb, Edmund.Robb@bracewell.com; lead attorney for Plaintiffs.




                                           Eduardo N. Lerma, Sr.
                                           State Bar No. 12221300
                                           enl1417@aol.com
                                           Attorney for Defendants
     ']
     I




I'
I
          EXHIBIT "A"




                        J1

 i
 I
                                                                                 4/18/2021 12:20 PM
                                                                                                  Pat Tarin
                                                                                               DistrictClerk
                                                                                      Reeves County, Texas
                                                                                           Misty Thomas


                              CASE 19-11-23264-CVR


OWL SPRINGS NORTH, LLC;          §                     IN THE DISTRICT COURT
OWL SPRINGS HOLDINGS, LLC, and   §
BARBARA PREWIT                   §                                   OF
    Plaintiffs,                  §
                                 §                     REEVES COUNTY, TEXAS
CESARIO URIAS; CESARIO V. URIAS; §
JOEL URIAS; & SONIA URIAS        §                     143RD JUDICIAL DISTRICT
     Defendants.                 §


                                NOTICE OF APPEAL

      Defendants, Cesario Urias, Cesario V. Urias, Joel Urias, and Sonia Urias,

parties to this case, file this Notice of Appeal seeking to alter the trial court's

summary judgment or other appealable order.

      The trial court case number and style of this matter are shown in the above

caption.

      The judgment or order appealed from was signed on JANUARY 19, 2021

entitled Order Granting Plaintiff’s Motion for Summary Judgment.

      Cesario Urias, Cesario V. Urias, Joel Urias, and Sonia Urias desire to appeal

their timely filed Defendants’ Motion for Plea to the Jurisdiction, Lack of Subject

Matter Jurisdiction Challenge, Motion to Dismiss for Lack of Jurisdiction, and

Motion for New Trial denied by operation of law and the granting of Plaintiffs’

Motion for Summary Judgment because there are disputed issues of fact and

affirmative defenses.
      This appeal is being taken to the Eighth Court of Appeals.

      This notice is being filed by Cesario Urias, Cesario V. Urias, Joel Urias, and

Sonia Urias.

      A copy of this notice has been served on the court reporter responsible for

preparation of the trial court record:

               Breck Record
               100 E. 4th Street
               Pecos, TX 79772
               TEL: 1-432-445-5481
               FAX: 1-432-943-5718
               EMAIL: ___________________________
               Certified Shorthand Reporter Number: __________________


                                         Respectfully submitted,

                                         Eduardo N. Lerma, Sr. Law Offices
                                         1417 Montana Avenue
                                         El Paso, Texas 79902-5617
                                         Tel: (915) 533-0177
                                         Fax: (915) 533-7236



                                         Eduardo N. Lerma, Sr.
                                         State Bar No. 12221300
                                         enl1417@aol.com
                                         Attorney for Defendants Cesario Urias,
                                         Cesario V. Urias, Joel Urias and Sonia Urias
                         CERTIFICATE OF SERVICE

         I certify that on APRIL 18, 2021, a true and correct copy of Defendants’

Notice of Appeal was served, electronically through the electronic filing manager.

      1. Edmund W. Robb, Texas Bar no. 24080036; Bracewell, LLP, 711
         Louisiana St., Suite 2300, Houston, Texas 77002-2781; Email:
         Edmund.Robb@bracewell.com; Tel (713) 221-1237; Fax (713) 221-1212,
         attorneys for Plaintiff.

      2. Jazmine Adams, Texas Bar no. 24115996; Bracewell, LLP, 711 Louisiana
         St.,   Suite     2300,      Houston, Texas   77002-2781;     Email:
         jasmine.adams@bracewell.com; Tel (713) 221-1237; Fax (713) 221-
         1212, attorneys for Plaintiff.



                                      Eduardo N. Lerma, Sr.
                                      State Bar No. 12221300
                                      enl1417@aol.com
                                      Attorney for Defendants
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Eduardo Lerma, Sr. on behalf of Eduardo Lerma, Sr.
Bar No. 12221300
enl1417@aol.com
Envelope ID: 52886915
Status as of 4/28/2021 10:36 AM MST

Case Contacts

Name                        BarNumber Email                       TimestampSubmitted Status

Eduardo NicanorLerma, Sr.             enl1417@aol.com             4/27/2021 7:44:44 PM   SENT

Eduardo N.Lerma, Sr.                  edlermaatty@gmail.com       4/27/2021 7:44:44 PM   SENT

Hon. Mike Swanson                     reevesco143rd@hotmail.com   4/27/2021 7:44:44 PM   SENT

Pat Tarin                             crtadm143@co.ward.tx.us     4/27/2021 7:44:44 PM   SENT